OPINION — AG -(1) THE AMOUNTS OF COSTS OF  THE IMPROVEMENTS IS TO BE COMPUTED AND APPORTIONED SOLEY FOR LOTS, PARCELS OR TRACTS OR FRACTIONS THEREOF SITUATED WITHIN 200 FEET OF SUCH IMPROVEMENTS. (2) ALL LOTS, PARCELS OR TRACTS SITUATED WITHIN 200 FEE OF THE IMPROVEMENTS HAVE LIABILITY FOR PAYMENT. ADDITIONALLY, WHERE A FRACTIONAL PART OF A LOT, PARCEL OR TRACT IS SITUATED WITHIN 200 FEET OF SUCH IMPROVEMENTS AND THE ENTIRE LOT, PARCEL OR TRACT IS UNDER THE SAME OWNERSHIP, THE ENTIRE LOT, PARCEL OR TRACT IS LIABLE FOR PAYMENT OF ALL ASSESSED COSTS COMPUTED FOR THE FRACTIONAL PART. CITE: 11 O.S. 1978 Supp., 37-219 [11-37-219] (CITIES AND TOWNS) (RIGHT OF WAY, EASEMENTS) (RICHARD F. BERGER)